Citation Nr: 0004597	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-16 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right testicular cancer 
with right orchiectomy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1989 to January 
1991.

The current appeal arose from a December 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for right testicular cancer.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) via a 
videoconference with the RO in November 1997.  A transcript 
of his testimony has been associated with the claims file.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative actions in 
February 1998.

In August 1999 the RO affirmed the denial of entitlement to 
service connection for right testicular cancer with right 
orchiectomy.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim for service connection for right testicular cancer 
with right orchiectomy is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for right testicular cancer 
with right orchiectomy is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's service medical records reflect that his 
genitourinary system was evaluated as normal during his July 
1989 enlistment physical examination.  The appellant then 
denied the presence of, or having had, a tumor, growth, cyst, 
or cancer, but reported having ruptured a hernia when he was 
seven years old.  No relevant diagnosis was made.

The appellant, in October 1989, sought treatment for, inter 
alia, pain upon urination and a sharp intermittent pain in 
both his testicles.  Later that same month, he related a 
twelve-year history of experiencing intermittent testicular 
pain.  The provisional diagnosis was one of a varicocele.

This pain persisted.  In November 1989, the appellant 
described a "ropey" feeling in both scrotal sacs, which he 
also said were tender.  An examination was conducted, and the 
appellant's testicles were found to be normal and non-tender.  
The November 1989 assessment was likewise that of a 
varicocele.

The appellant returned for treatment in December 1989.  At 
that time, he indicated right testicular pain since September 
1989, with the pain worsening over time.  Physical 
examination disclosed a tender varicocele.

It appears that, in March 1990, the appellant developed a 
right varicocele.

The appellant, in May 1990, complained of the sudden onset of 
right hemiscrotal and testicle pain, sharp and constant, with 
radiation of the pain into the inguinal area.  He was 
scheduled for right scrotum exploratory surgery in May 1990.  
During such surgery, the appellant's right testis was 
observed to be within normal limits.  A diagnosis of acute 
right epididymitis was given.

Post-surgery follow-up took place in June 1990.  No problems 
with the appellant's right testis were detected at that time.

It appears that, also in June 1990, the appellant was 
determined to be healed and his epididymis normal, but that 
he exhibited an atrophic, sensitive right testicle.  The 
appellant announced at this follow-up appointment that he had 
an undescended right testicle.  He was informed at this time 
that his right testicle might be sensitive forever.  
Orchialgia, cause undetermined, was the diagnosis.

Then, in July 1990, the appellant sought treatment for 
recurring right testicle pain, which he asserted he had been 
experiencing for three weeks.  He additionally claimed that, 
following his above surgery, he was never completely better.  
Examination in July 1990 disclosed a swollen and tender right 
testicle and epididymis.  The need to rule out recurring 
epididymitis was the physician's assessment.

The appellant was sent for a urology evaluation later in July 
1990.  His right testicle, inter alia, was said to be mildly 
tender then.  However, the specialist's impression was one of 
a resolving condition.

In August 1990, the appellant was scheduled for a physical 
evaluation board.  No relevant examination was conducted at 
this time.  The appellant did speak of his previous medical 
history, and added in August 1990 that, at the age of eleven, 
he underwent a testicle operation.

The final medical evaluation board report was issued in 
November 1990.  It was noted in this report that the 
appellant experienced residual tenderness subsequent to his 
May 1990 right testicle surgery, and the report included an 
ancillary diagnosis of orchialgia of unknown etiology.  
Again, no pertinent examination was had at that time.  
Likewise, the appellant was not afforded a separation 
physical examination, per se.




The Board observes that the appellant's service medical 
records contain no reference - pertinent findings or 
diagnosis - to cancer of either testicle.

The appellant was discharged from service in January 1991, 
and in February 1991, he submitted his initial claim for 
compensation.  Such claim listed, inter alia, epididymitis.  
The appellant did not make any mention of right testicle 
cancer at that time.

In an April 1991 rating action, the RO granted service 
connection for a right spermatocele and epididymitis.  Again, 
there was no reference to right testicular cancer.

The appellant, in August 1994, entered his current claim.  He 
wrote that he had recently been diagnosed with testicular 
cancer, and commented that he believed that the cancer 
actually had its onset during active service.

The appellant's corresponding VA hospitalization records from 
July to August 1994 were secured by the RO.  These medical 
records reveal that the appellant remarked in July 1994 that 
he had discovered a "nodule in his right testicle which was 
gradually increasing for the past year."  He reported as 
well that he had initially gone for treatment/evaluation of 
his right testicle only "a few months" earlier.  The 
diagnosis was "[m]etastatic embryonal cell testicular 
cancer," and a "[r]ight radical orchiectomy" proved 
necessary.  It was elaborated in August 1994, after this 
surgery, that the appellant had Stage C testicular cancer, 
embryonal carcinoma.  

In a December 1994 rating decision, the RO denied service 
connection for right testicular cancer.  The RO denied the 
appellant's claim on the basis that right testicular cancer 
was not demonstrated in service, nor shown to be related to 
his service-connected disability.

The appellant, in an April 1995 substantive appeal, argued 
that he had not received proper medical treatment while in 
service and if he had, he would not have lost his right 
testicle or have had to endure the necessary treatment for 
his cancer.  He went so far as to maintain that his in-
service physicians had been negligent.  As the result of such 
"mistreatment" while in service, the appellant declared 
that he wanted to be compensated for his pain and suffering.

Additional VA medical records were obtained by the RO.  These 
VA medical records reveal that, as of March 1995, there was 
no current evidence of residual cancer.  The appellant's 
physician erroneously noted that the appellant's right 
testicular cancer had been diagnosed in June 1994 and that 
the diagnosis then was Stage III testicular carcinoma.  The 
VA specialist remarked further that the appellant had 
apparently noted a painful mass in his right testicle "for 
some time prior to that [the actual, formal diagnosis]."

In October 1996, the appellant maintained that the right 
testicle nodule which he had during active duty eventually 
turned into testicular cancer.  He also alleged again that 
his disorder had been misdiagnosed while on active service.

Yet more VA treatment/evaluation records were secured by the 
RO.  

These VA records demonstrate that, in July 1994, the 
appellant recounted that he had had a "hard painful nodule 
on [his] right testicle" for five months; he stated that 
such nodule had increased in size over time.  The appellant 
indicated at his appointment that the nodule had been painful 
for a period of three weeks, as well.

Then, later in July 1994, it was observed by a VA health 
professional that the appellant had had a "hard bump on 
[his] [right] testicle for 4 weeks."  A drawing made by the 
appellant's VA specialist pictures a large "rocky hard" 
mass, or nodule, on the right testicle.  The July 1994 
diagnosis was a need to rule out cancer of the testicle.

Some private medical records were entered into evidence.  

Such records show that, in January 1994, the appellant sought 
treatment, complaining of pain in his right testicle and a 
lump for a period of one month.  The assessment was simply 
right testicular pain.  There was nothing as to cancer in 
January 1994.

The record establishes that the appellant's initial VA 
treatment/evaluation took place in April 1993.  Then, inter 
alia, he complained of having been plagued by right 
testicular pain for a period of three months - since early-
1993.

The appellant, in July 1997, was issued a Supplemental 
Statement of the Case.  The Supplemental Statement of the 
Case informed him that his right testicular cancer service 
connection claim continued to be denied as the evidence of 
record did not disclose cancer during active duty or within 
the applicable one-year presumptive service connection 
period.

As related above, the appellant was afforded a Board 
videoconference hearing before the undersigned Board Member 
in November 1997.  

The appellant testified that he began experiencing right 
testicle pain while in service one month after basic 
training.  He described a constant, dull pain and numbness, 
even after his in-service surgery, and reported having felt a 
little bump or node on his right testicle during active 
service.  The appellant stated that the right testicle pain 
increased with time; and that his right testicle became 
harder and harder.  

The appellant alleged that a military physician had informed 
him that there was, in fact, a node on his right testicle.  
He asserted as well that a "physician from [his post-
service] job" had "told [him] it may very well have been 
symptoms of cancer [while in service] and . . . said the 
doctor should have checked [him] out further."  However, 
according to the appellant, this private physician was not 
willing to make out a statement on his behalf.  

Further, the appellant claimed that he did not seek treatment 
for his right testicle soon after his separation from service 
because he was notified during service that there was no real 
problem with his right testicle.  Finally, the appellant's 
representative alleged that there had been no comprehensive 
evaluation of the appellant's right testicle during his 
period of active duty and that, accordingly, the appellant 
should be afforded the benefit of the doubt with regard to 
his claim.  Transcript, November 1997.

As stated above, the Board remanded the appellant's current 
service connection claim for further evidentiary development 
in February 1998.  The ordered development included securing 
any outstanding pertinent medical records and having two 
oncologists review the appellant's claims file to determine 
as best they could the onset date of his right testicular 
cancer.

The appellant expressly declared in a February 1999 telephone 
conversation with the RO that he had no additional medical 
records or other evidence to submit in support of his service 
connection claim.  He merely asked at that point that his 
claim be hurried along.

In May 1999, two separate private oncologists reviewed the 
appellant's claims file.

The one oncologist, a Dr. C, reviewed both the appellant's 
relevant in-service and post-service medical history.  The 
specialist observed that a July 1994 VA ultrasound of the 
testes showed a 2.2 x 1.6 cm. mass in his right testis, and 
that the appellant underwent his surgery - a "right radical 
orchiectomy" - the beginning of August 1994.  It was added 
that post-surgery pathology of the right testicle revealed 
embryonal cell carcinoma.  The private oncologist spoke about 
the appellant's post-surgery cancer treatment.

As to the onset of the appellant's right testicular cancer, 
the specialist pointed out, "This man has been diagnosed 
with stage III, embryonal carcinoma of the right testis since 
August of 1994 . . . ."  S/he then opined, "It is not 
unusual to see metastases at the initial presentation of the 
histology of embryonal cell carcinoma.  

It is also possible to delay the diagnosis for even up to 
nine months, or some time, while treating for presumed 
epididymitis.  However, it is not likely to delay the 
diagnosis for more than two years."

The oncologist offered, "On the basis of the acute onset 
nature and good surgical exploration . . . the diagnosis of 
acute epididymitis in May 1990 is correct. . . .  If this man 
had had an overlooked cancer since May of 1990, he would not 
likely survive without any treatment until the actual 
diagnosis of embryonal call carcinoma was made in August of 
1994."

Lastly, the first oncologist concluded, "My opinion is that 
there is no firm detectable evidence that the veteran's right 
testicular cancer is directly related to his service or 
occurred during his service."

Dr. G., the second oncologist consulted by the RO, thoroughly 
addressed both the appellant's pertinent in-service and post-
service medical history.  This physician observed, too, that 
it was in August 1994 that the appellant was diagnosed with 
embryonal cell carcinoma of the right testicle.

As to the appellant's post-service treatment/evaluation, Dr. 
G. noted that, in late-April 1993, he presented for VA 
treatment complaining of radiating right testicular pain for 
a span of three months, or since January 1993.  S/he pointed 
out that an examination conducted during the April 1993 VA 
treatment was "without abnormal findings."  The appellant, 
in January 1994, again went for VA treatment, citing right 
testicular pain of one month's duration.  There were again no 
relevant abnormal findings or diagnosis.  

Then, the second oncologist commented, the appellant returned 
for treatment/evaluation in mid-July 1994 with a "painful 
lump in the right testicle which was said to be of 5 months 
duration with the pain present for 
3 weeks."  


It was at that time, the oncologist said, that the "presence 
of a mass" on his right testicle was discovered.  S/he held 
that "[r]eview of the pathology records from 1994 shows 
aggressive embryonal cell carcinoma of the right testicle."  
This second specialist made mention of the appellant's right 
testicle surgery - a "right radical orchiectomy" - at the 
start of August 1994.  S/he discussed his post-surgical 
treatment and evaluations likewise.

Later in her/his report, this second oncologist opined, ". . 
. [C]onsidering the aggressive, rapid growth and early 
metastes [sic] of embryonal cell carcinoma, it is possible 
and probable that the onset of this cancer was approximately 
8 to 12 months prior to the diagnosis."  The opinion 
proceeded, "It is therefore probable that the veteran 
already had testicular carcinoma [in January 1994] . . . and 
it is possible that it was already present [in April 1993], 
as well.  Since at that time he stated to have a 3-month 
history of symptoms, this could push the date back to 
January, 1993, or about that time."

To the contrary, the oncologist said, "On the other hand, 
objective evidence shows the veteran had no evidence of 
cancer of the [right] testicle [in May 1990] . . ., and it is 
unlikely that he could have remained free of symptoms not 
noticing a growing mass over a 3-year period with embryonal 
cell carcinoma."

In conclusion, this second specialist pronounced, 
"Therefore, it is concluded that the onset of [the 
appellant's] neoplastic disease could have been and probably 
was approximately one year prior to the actual diagnosis of 
metastatic cancer, but it is unlikely to be more than a year 
or even to go back to more than two years."

The second oncologist elaborated, "It is unlikely that 
testicular cancer would have been missed at the time of 
direct exploration of the content of the scrotal sac [while 
in service], and it is unlikely that an actual tumor could 
have remained latent during the next three years."



The physician, by way of general statement, mentioned 
finally, "It has to be noted, however, that . . . the onset 
of molecular changes and the time elapsed between the initial 
genetic mutation and the appearance of clinical cancer is 
unknown in this or other cases of cancer."


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Additionally, service connection for malignant tumor shall be 
granted if it is shown to be disabling to a compensable 
degree within one year of separation from service, even 
though there is no evidence of such disease during the period 
of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a) (1999).

Finally, service connection may be granted for a disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was actually incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is needed to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b).  In general, lay witnesses such as the 
appellant are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time.  Issues involving medical causation, onset, 
etiology, and diagnosis require competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

A claimant must present evidence of a well-grounded claim.  
That is, a plausible claim, one which is either meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim must 
be supported by evidence, not just allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claim is 
not well-grounded, then no duty to assist the claimant in the 
development of that claim attaches to VA.  38 U.S.C.A. § 
5107(a).

In determining whether a claim is well-grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or the fact asserted is beyond the 
competence of the person making that assertion.  King v. 
Brown, 
5 Vet. App. 19, 21 (1993).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be afforded the claimant.  
38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

Before reaching the merits of the veteran's claim, the 
threshold question which must be presented is whether the 
veteran has presented evidence that his claim of service 
connection for right testicular cancer with right orchiectomy 
is well grounded.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Id, 1 
Vet. App. at 81.  An allegation alone is not sufficient; the 
veteran must submit evidence in support of his claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Generally, a well grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. at 504, 506; see also Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well grounded claim set forth in 
Caluza, supra).

The second and third Caluza elements can be satisfied under 
38 C.F.R. § 3.303(b) by

(a) evidence that the condition was "noted" during service 
or during an applicable presumptive period;

(b) evidence showing post service continuity of 
symptomatology; and 

(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim must be presumed.  
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

In the instant case, the veteran contends that his post 
service diagnosed right testicular cancer which required a 
right orchiectomy was very much in evidence or in progress 
while he was still on active duty.  The veteran is of course 
competent to testify as to his symptomatology both during and 
subsequent to service.  He has repeatedly argued that while 
on active duty and subsequent thereto he continued to 
experience right testicular pain which eventuated in removal 
of the right testicle due to cancer.

The evidentiary record in this regard is not supportive.  The 
service medical records document testicular pain which was 
diagnosed as a right varicocele and right epididymitis.  The 
service medical records are totally devoid of evidence or a 
finding of right testicular cancer, and such disorder was not 
shown during the first post service year.  The veteran is 
correct in his allegations of right testicular area pain; 
however, the competent medical authority of record shows he 
was diagnosed otherwise, and despite continued symptomatology 
after service, he was not found to have right testicular 
cancer necessitating a right orchiectomy until well after the 
first post service year.  

Competent VA specialists in genitourinary diseases who 
reviewed the entire evidentiary record have concluded that 
the post service reported testicular cancer was not present 
in service or during the first post service year.  

They have not linked the post service diagnosed testicular 
cancer to the veteran's in service symptomatology and/or 
diagnoses provided in service to account for such 
symptomatology alleged by the veteran to have continued 
following service.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139; 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
appellant has failed to meet this burden, the Board finds 
that his claim of entitlement to service connection for right 
testicular cancer with right orchiectomy must be denied as 
not well grounded.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the appellant's lay opinion wherein he 
purports to link his service and post service 
symptomatology/diagnoses is an insufficient basis upon which 
to find this claim well grounded.  Espiritu, King.  
Accordingly, as a well grounded claim must be supported by 
evidence and not merely allegations, Tirpak, the appellant's 
claim for service connection must be denied as not well 
grounded.

Although the Board has considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by this decision.  This is because in assuming 
that the claim was well-grounded, the RO accorded the 
appellant greater consideration than his claim, in fact, 
warranted under the circumstances.  See Bernard v. Brown, 
4Vet.App.394 (1993)

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by its decision to deny his appeal for service connection for 
right testicular cancer with right orchiectomy.

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to complete an 
application for a well-grounded claim for service connection 
for right testicular cancer.  38 U.S.C.A. § 5103(a) (West 
1991); see Robinette v. Brown, 8 Vet. App. at 77-8 (1995); 
see also Isenhart v. Derwinski, 
3 Vet.App.177, 179-80 (1992) (VA has a duty to advise 
claimant of evidence required to complete application).  The 
appellant has not reported the existence of any post-service 
or in-service medical evidence that has not already been 
obtained and/or requested which would serve to render his 
claim well-grounded.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 
9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran's claim for service connection for right 
testicular cancer with right orchiectomy is not well-
grounded, the doctrine of reasonable doubt is not applicable.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for right testicular cancer 
with right orchiectomy, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

